UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6723


THURMAN VAN LILLY,

                Plaintiff - Appellant,

           v.

FRED THOMPSON, Associate Warden; MORRIS ELMORE, Lieutenant
EHSO; JAMES BLACKWELL, DHO; MCKITHER BODISON, Associate
Warden;   D.   NUNNALLY,    Captain    SMU;  EUGENE   SKIPPER,
Contraband;   S.   JENKINS;    L.   RANDALL,  Grievances;   D.
MCCOMMONS, Contraband; DORIS GANTT, Property Control,

                Defendants – Appellees.



                              No. 09-6775


THURMAN VAN LILLY,

                Plaintiff - Appellant,

           v.

JON OZMINT; STAN BURTT; ADRIAN MARTELL; R. REEVES; ROBERT
WARD; FRED B. THOMPSON; THIERRY D. NETTLES; TIM B. ROOF;
GILBERT EMRHEIN; MR. WILLIAMS; MR. POWELL; YVETTE BLOWE,

                Defendants – Appellees,

     and

JOHN WARD; C. REEVES

                Defendants.
Appeals from the United States District Court for the District
of South Carolina, at Charleston.     Joseph F. Anderson, Jr.,
Chief District Judge. (2:08-cv-00266-JFA; 2:07-CV-01700-JFA)


Submitted:   August 26, 2009               Decided: September 3, 2009


Before TRAXLER,   Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Thurman Van Lilly, Appellant Pro Se.     Andrew Lindemann,
DAVIDSON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

             Thurman Van Lilly seeks to appeal the district court’s

orders dismissing his 42 U.S.C. § 1983 (2006) complaints for

failure    to    exhaust      administrative        remedies.       We   dismiss    the

appeals for lack of jurisdiction because the notices of appeal

were not timely filed.

             The time limits for noting an appeal in a civil case

are set forth in Rule 4(a) of the Federal Rules of Appellate

Procedure,       which    effectuates       28    U.S.C.    §   2107     (2006).    See

Bowles v.       Russell,      551    U.S.    205,    208    (2007).      Parties    are

accorded thirty days after the entry of the district court’s

final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).                   A failure to file a notice of

appeal in accordance with § 2107 deprives the appellate court of

jurisdiction.         Bowles, 551 U.S. at 214.

             The district court’s orders were entered on the docket

on   March      10,   2009.         The   notices    of    appeal   were    filed   on

April 14, 2009, the date they were received in the prison mail

room.     See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,

276 (1988).           Because Lilly failed to file timely notices of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeals.                  We dispense with oral argument

                                            3
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                       DISMISSED




                               4